Exhibit 10.4

 

June 19, 2018

 

 

Twelve Seas Investment Company

25/28 Old Burlington Street

Mayfair, London, W1S 3AN

  

Ladies and Gentlemen:

 

Twelve Seas Investment Company (the “Company”), a blank check company formed for
the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

Twelve Seas Sponsors I, LLC (the “Sponsor”) previously entered into that certain
Unit Subscription Agreement, dated as of June 8, 2018, with the Company,
pursuant to which the Sponsor committed to purchase 415,000 units of the Company
(“Private Units”), each Private Unit consisting of one ordinary share of the
Company, par value $0.0001 per share (the “Ordinary Shares”), one redeemable
warrant (“Warrant”), each Warrant entitling its holder to purchase one Ordinary
Share, and one right to receive one-tenth of an Ordinary Share, at $10.00 per
Private Unit, for a purchase price of $4,150,000.

 

Pursuant to this Amended and Restated Unit Subscription Agreement, the Sponsor
hereby agrees that it will purchase 475,000 Private Units of the Company, at
$10.00 per Private Unit, for an aggregate purchase price of $4,750,000 (the
“Private Unit Purchase Price”).

 

The Sponsor hereby agrees that it will purchase an additional amount of units of
the Company (“Over-Allotment Units”), up to a maximum of 54,000 Over-Allotment
Units, or a maximum purchase price of $540,000 (“Over-Allotment Unit Purchase
Price”, together with the Private Unit Purchase Price, the “Purchase Price”), in
the event EarlyBirdCapital, Inc. (“EBC”) exercises its over-allotment option,
such that the amount held in the trust account (as described in the Registration
Statement) does not fall below $10.00 per share for each Ordinary Share sold in
the IPO.

 

At least twenty-four (24) hours prior to the effective date of the Registration
Statement, the Sponsor will cause the Private Unit Purchase Price to be
delivered to Continental Stock Transfer & Trust Company (“CST”), counsel for the
Company, by wire transfer to hold in a non-interest bearing account until the
Company consummates the IPO.

 

The consummation of the purchase and issuance of the Private Units shall occur
simultaneously with the consummation of the IPO and the consummation of the
purchase and issuance of the Over-Allotment Units shall occur simultaneously
with the closing of any exercise of the over-allotment option related to the
IPO. Simultaneously with the consummation of the IPO, CST shall deposit the
Private Unit Purchase Price, without interest or deduction, into the trust fund
(“Trust Fund”) established by the Company for the benefit of the Company’s
public shareholders as described in the Registration Statement. If the Company
does not complete the IPO within ten (10) days from the date of this letter, the
Purchase Price (without interest or deduction) will be returned to the Sponsor.

  



  

 

 

Each of the Company and the Sponsor acknowledges and agrees that CST is serving
hereunder solely as a convenience to the parties to facilitate the purchase of
the Private Units and CST’s sole obligation under this letter agreement is to
act with respect to holding and disbursing the Purchase Price for the Private
Units as described above. CST shall not be liable to the Company, EBC or the
Sponsor or any other person or entity in respect of any act or failure to act
hereunder or otherwise in connection with performing its services hereunder
unless CST has acted in a manner constituting gross negligence or willful
misconduct. The Company and the Sponsor shall indemnify CST against any claim
made against it (including reasonable attorney’s fees) by reason of it acting or
failing to act in connection with this letter agreement except as a result of
its gross negligence or willful misconduct. CST may rely and shall be protected
in acting or refraining from acting upon any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the proper party or parties.

 

The Private Units and Over-Allotment Units will be identical to the units to be
sold by the Company in the IPO. Additionally, the Sponsor agrees:

 

  ● to vote the Ordinary Shares included in the Private Units and Over-Allotment
Units in favor of any proposed Business Combination;

 

  ● not to propose, or vote in favor of, an amendment to the Company’s Amended
and Restated Memorandum and Articles of Association that would (i) stop the
Company’s public shareholders from converting or selling their shares to the
Company in connection with a Business Combination or (ii) affect the substance
or timing of the Company’s obligation to redeem 100% of the Company’s Ordinary
Shares sold in the IPO if the Company does not complete an initial Business
Combination within 18 months from the closing of the IPO, unless the Company
offers dissenting holders the right to convert their shares for a portion of the
cash held in the Trust Fund;

 

  ● not to convert any Ordinary Shares included in the Private Units and
Over-Allotment Units into the right to receive cash from the Trust Fund in
connection with a shareholder vote to approve either a Business Combination or
an amendment to the provisions of the Company’s Amended and Restated Memorandum
and Articles of Association relating to shareholders’ rights or pre-business
combination activity;

 

  ● the Sponsor will not participate in any liquidation distribution with
respect to the Private Units and Over-Allotment Units (but will participate in
liquidation distributions with respect to any units or Ordinary Shares purchased
by the Sponsor in the IPO or in the open market) if the Company fails to
consummate a Business Combination;

 

  ● that the Private Units, Over-Allotment Units and underlying securities will
not be transferable until after the consummation of a Business Combination
except (i) to the Company’s officers, directors or their respective affiliates;
(ii) transfers to the Sponsor’s affiliates or its members upon its liquidation,
(iii) to relatives and trusts for estate planning purposes, (iv) by virtue of
the laws of descent and distribution upon death, (v) pursuant to a qualified
domestic relations order, (vi) by private sales made in connection with the
consummation of a Business Combination at prices no greater than the price at
which the Private Units were originally purchased or (vii) to the Company for
cancellation in connection with the consummation of a Business Combination, in
each case (except for clause vii) where the transferee agrees to the terms of
the transfer restrictions;

 

  ● the Private Units and the Over-Allotment Units will be subject to customary
registration rights, pursuant to a Registration Rights Agreement on terms agreed
upon by the Company and the underwriters in the IPO to be filed as an exhibit to
the Registration Statement; and

 

  ● the Private Units and Over-Allotment Units will include any additional terms
or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the underwriters in the
IPO in order to consummate the IPO, each of which will be set forth in the
Registration Statement.

 

The Sponsor acknowledges and agrees that the purchaser of the Private Units and
Over-Allotment Units will execute agreements in form and substance typical for
transactions of this nature necessary to effectuate the foregoing agreements and
obligations prior to the consummation of the IPO as are reasonably acceptable to
the Sponsor, including but not limited to an insider letter.

 



2 

 

 

The Sponsor hereby represents and warrants that:

 

  (a) it has been advised that the Private Units and Over-Allotment Units have
not been registered under the Securities Act;

 

  (b) it will be acquiring the Private Units and Over-Allotment Units for its
account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Private Units and Over-Allotment Units in violation of the securities laws of
the United States;

 

  (d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

[remainder of page intentionally left blank]

 

3 

 

 

This letter agreement constitutes the entire agreement between the Sponsor and
the Company with respect to the purchase of the Private Units and Over-Allotment
Units, and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to the same.

  

  Very truly yours,       TWELVE SEAS SPONSORS I LLC         By: /s/ Dimitri
Elkin   Name: Dimitri Elkin   Title: Managing Member

 

Accepted and Agreed:       TWELVE SEAS INVESTMENT COMPANY         By:  /s/
Dimitri Elkin     Name: Dimitri Elkin     Title:   Chief Executive Officer  

 

 

 

4



 

 

 

 

 

 

